—Order, Supreme Court, Bronx County (George Friedman, J.), entered March 16, 1999, which, inter alia, authorized the guardian of the subject incapacitated person to pay from the estate of the incapacitated person $3,500 in legal fees to appellant attorney, unanimously affirmed, without costs.
The courts of this State are not bound by the Puerto Rican judgment awarding appellant attorney $16,500 for representing the incapacitated person’s estate in connection with a real estate transaction in Puerto Rico (see, Matter of Nenno, 43 AD2d 791). The IAS Court, having appointed Gerald Sheiowitz pursuant to Mental Hygiene Law article 81 as guardian of the property of the incapacitated person, Manuel Serrano, Jr., retained jurisdiction over both the guardianship and the New York assets subject thereto and, accordingly, properly undertook an independent assessment of the reasonableness of appellant’s claim for attorney’s fees in connection with the Puerto Rican real estate transaction. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.